DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the March 22nd, 2022, Office action, claims 1-15 remain pending and stand rejected.
This Office action is Final.
Response to Arguments
Applicant's arguments filed June 10th, 2022 have been fully considered but they are not persuasive.
Although different terms are used, the Examiner notes that the requirements for patentability is not an ipsissimis verbis test, i.e., the identification of the same terminology is not required.  As shown below in the 35 USC 102 rejection, the prior art reference (s) perform (s) the same functionality of the claimed limitation.
In ¶0037 of Kennedy it is stated, “graph 200 includes objects nodes (depicted as hollow circles) that are interconnected with unique feature nodes (depicted as filled in circles) that were found or derived from each of the objects with an interconnecting edge (depicted by a connecting line),” additionally, ¶0046 describes, “where the anchor nodes represents particular object nodes and/or feature nodes of the graph 200 that are deemed to be of interest to a user.”
	Taking the above into account, the Examiner finds the hollowed circles as being no different than the anchors required by the claim’s limitation, even further in considering Fig. 2 of the Kennedy reference one may draw conclusion that…each connector entity disposed on a path in the entity network database extending between at least two of the selected anchor entities.  Also, note in ¶0038 of Kennedy it is stated, “any arbitrary graph consisting of nodes and edges could be used the underlying structure for similarity score computation and the resulting ranking for a given set of objects (anchors).”
	Therefore, in view of the above, the Examiner maintains that Kennedy does anticipate the claimed limitations, thus, the rejection is being sustained.  The Examiner still maintains the allowable subject matter previously indicated in order to place the independent claim in condition for allowance.
Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, dependents 5-8 are objected for being dependents of claim 4.
The following is a statement of reasons for the indication of allowable subject matter:
When considered as a combination the prior arts of record alone or in combination failed to teach the recited subject matter as a combination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 14 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kennedy et al. (US 2018/0081880 A1, also cited on the IDS dated on 03/03/2021) hereinafter “Kennedy”.
With respect to claim 1, the Kennedy reference teaches a computer-implemented method of retrieving and displaying data from an entity network database, the entity network database comprising a plurality of entities and a plurality of relationships between the entities [see Abstract, disclosing a set of unique features are determined from a collection of electronic objects; A graph is constructed in which electronic object are represented as object nodes and determined features are represented as feature nodes], the method comprising:
receiving a selection of a plurality of anchor entities of the entity network database [see ¶0006, disclosing a weighted adjacency matrix is constructed using the graph and a anchor vector is determined to represent a set of anchor nodes in the graph; also, see ¶0046, disclosing the process 100 includes determining a set of one or more anchor nodes where the anchor nodes represents particular object nodes and/or feature nodes of the graph 200 that are deemed to be of interest to a user (e.g., in one embodiment the anchor nodes may be determined based on user input as described further below)];
retrieving a plurality of connector entities of the entity network database, each connector entity disposed on a path in the entity network database extending between at least two of the selected anchor entities [see ¶0037, disclosing graph 200 includes objects nodes (depicted as hollow circles) that are interconnected with unique feature nodes (depicted as filled in circles) that were found or derived from each of the objects with an interconnecting edge (depicted by a connecting line)];
determining a relevance score for each of the connector entities, the relevance score reflecting the relevance of each connector entity to the selected anchor entities [see Abstract, disclosing scores for the object nodes and the feature nodes are computed using a determined set of anchor nodes and a determined weighted adjacency matrix]; and
displaying the connector entities within a shape defined by the selected anchor entities, wherein a distance of each connector entity from the selected anchor entities is based on the relevance score of the connector entity [see Abstract, disclosing the object nodes and the feature nodes of the graph are ranked and displayed based on the computed scores; also, see ¶0037, disclosing graph 200 includes objects nodes (depicted as hollow circles) that are interconnected with unique feature nodes (depicted as filled in circles) that were found or derived from each of the objects with an interconnecting edge (depicted by a connecting line)].
With respect to claim 2, Kennedy teaches the computer-implemented method of claim 1, as referenced above.  Kennedy further teaches wherein the shape is a circle [see ¶0037, disclosing the depicted hollow circles].
With respect to claim 3, Kennedy teaches the computer-implemented method of claim 1, as referenced above.  Kennedy further teaches displaying the shape [see Fig. 2, showing the shapes and interconnections].
With respect to claim 10, Kennedy teaches the computer-implemented method of claim 1, as referenced above.  Kennedy further teaches displaying relationships between the connector entities and the selected anchor entities [see Abstract, disclosing the object nodes and the feature nodes of the graph are ranked and displayed based on the computed scores; also, see ¶0037, disclosing graph 200 includes objects nodes (depicted as hollow circles) that are interconnected with unique feature nodes (depicted as filled in circles) that were found or derived from each of the objects with an interconnecting edge (depicted by a connecting line)].
With respect to claim 11, Kennedy teaches the computer-implemented method of claim 1, as referenced above.  Kennedy further teaches ordering the selected anchor entities, wherein the ordering maximizes the relatedness of adjacent anchor entities [see Abstract, disclosing the object nodes and the feature nodes of the graph are ranked and displayed based on the computed scores].
With respect to claim 12, Kennedy teaches the computer-implemented method of claim 11, as referenced above.  Kennedy further teaches computing a closeness measure between each pair of anchor entities of the selected plurality of anchor entities, based on a number of simple paths connecting each pair of anchor entities [see ¶0038, disclosing similarity score computation and the resulting ranking for a given set of objects (anchors)].
With respect to claims 14 and 15, the claims are representative of a system comprising a processor and a memory, as well as, instructions stored in tangible non-transient computer-readable medium for performing claim 1 [Kennedy, see ¶0062, discloses an apparatus 700 includes a processor 702 (e.g., a central processing unit (“CPU”)), that is communicatively interconnected with various input/output devices 704 and a memory 706].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kennedy.
With respect to claim 9, Kennedy teaches the computer-implemented method of claim 1, as referenced above.  Kennedy further teaches retrieving non-connector entities of the entity network database, each non-connector entity being connected to only a single one of the selected anchor entities [see ¶0044 and 0045, disclosing the scenario where a node is not interconnected to itself by an edge].  Kennedy does not explicitly teach displaying the non-connector entities outside the shape.
However, the Examiner maintains it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to include the above limitation.  Doing so would have greatly enhanced Kennedy by allowing it to visualize nodes that were not connected, additionally, an individual would have gained comprehensive information from such a feature since they would have been able to determine outlier data by displaying such unconnected entities.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, further in view of Love et al. (US 9,787,705 B1) hereinafter “Love”.
With respect to claim 13, Kennedy teaches the computer-implemented method of 1, as referenced above.  Kennedy does not teach determining a node centrality score for each of the connector entities using a random walk algorithm.
However, Love teaches determining a node centrality score for each of the connector entities using a random walk algorithm [see cols. 5 and 7, lines 61-66 and 8-10, respectively, disclosing clusters may be clustered according to a graph clustering algorithm, like a Markov cluster algorithm; Some embodiments may randomly walk the graph, e.g., with probabilities weighted according to edge weights, and record other nodes visited, in some cases including self-referential edges; and a centroid of the clusters in attribute-vector space as interesting for being representative].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to the electronic information system as taught by Kennedy with the algorithm as taught by Love.  Doing so would have enhanced Kennedy by allowing it to efficiently identify the central points of a cluster.
Conclusions/Points of Contacts
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165